Citation Nr: 0600051	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  97-32 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  He died in September 1988.  The appellant is 
the surviving spouse of the deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  Initially, the RO denied service 
connection for the cause of the veteran's death in a November 
1996 rating decision.  When additional service department 
records were received, VA on its own initiative reviewed the 
appellant's claim and confirmed its previous denial, in a 
September 2005 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and assistance duties to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.

2.  The veteran died on September [redacted], 1988.  The immediate 
cause of death was listed as sepsis due to, or as a 
consequence of, pneumonia.  Renal failure was listed as an 
other significant condition contributing to death but not 
related to the cause of death.

3.  The appellant was married to the veteran at the time of 
his death.

4.  At the time of the veteran's death, he was not service 
connected for any disability.

5.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, to 
include exposure to asbestos, or shows that any renal 
disorder was manifested within one year of service discharge.


CONCLUSION OF LAW

A service-connected disability(ies) neither caused nor 
contributed substantially or materially to the cause of the 
veteran's death, to include on a presumptive basis.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.300, 3.303, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that VA has substantially satisfied the duties to 
notify and assist, as required by the VCAA.  In the present 
case, the unfavorable AOJ decision that is the basis of this 
appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The Board finds that any 
defect with respect to the VCAA notice requirements in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.  The appellant was afforded the 
opportunity to provide lay or medical evidence, which might 
support her claim.  Service personnel and medical records, 
private medical records, and lay statements have been 
associated with the record.  Collectively, in a June 1996 
duty to assist letter and May 2001 and November 2004 VCAA 
letters, the AOJ informed the appellant of information that 
the appellant needed to provide in support of her claim, 
asked the appellant to furnish the names and addresses of 
health care providers who had treated the veteran before his 
demise and to sign authorizations for release of such 
information, and to provide information on her husband's 
claimed exposure to asbestos.  In the November 2004 letter, 
the AOJ informed the appellant that VA was seeking more 
information from private health care providers and asked her 
to sign authorizations for release of information and told 
her that she could submit any additional evidence she wanted 
considered in making a decision, including records from the 
identified providers.  When she did not respond, the AOJ 
contacted her by phone on two separate occasions, in August 
2005, asked her if she received the November 2004 letter, and 
indicated that since she had not signed the requested 
releases, the RO would make a decision based on the evidence 
of record.  In a September 2005 SSOC, VA informed the 
appellant that the Tampa VA Medical Center did not open until 
1972 and that several attempts to obtain medical records from 
the Bay Pines VA Medical Center had been unsuccessful.  A 
June 1996 response, the Toccoa Clinic indicated that they 
were unable to locate records showing that the veteran had 
been a patient.  Even the appellant indicated that Dr. H. K., 
who treated the veteran between 1950 and 1956 was no longer 
in practice.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  The claim was readjudicated in a January 1997 
statement of the case (SOC) and an SSOC issued in September 
2005.  Given the foregoing, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as a 
renal disease, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death because she 
claims his pneumonia was a result of in-service exposure to 
asbestos.  While there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases, nor has VA 
promulgated any regulations, VA has issued procedures on 
asbestos-related diseases, which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL, M21-1.  VA must analyze 
the appellant's claim of entitlement to service connection 
for residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).  In compliance with these provisions, in May 2001 
and November 2004, the RO send the appellant questions, 
asking her to describe the veteran's exposure to asbestos and 
treatment for an asbestos related disease.  She did not 
supply the requested information.  The duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The veteran served on active military duty for nearly three 
years as a carpenter's mate in the U.S. Navy.  However, in 
this case, the appellant has not presented competent medical 
evidence that the veteran was diagnosed with a disease or 
disorder associated with exposure to asbestos that caused or 
contributed to his demise.  Even so, the appellant claims 
that her husband's pneumonia (and ultimately his death) was 
due to his exposure to asbestos in service.  The veteran's 
service personnel records do not show that he was exposed to 
asbestos while in service.  There also is no record of 
complaints of, or treatment for, or symptomatology consistent 
with any disease due to exposure to asbestos during or after 
his active service.  Chest X-rays taken during the veteran's 
terminal hospital stay show right upper lobe and right middle 
lobe infiltrates consistent with active pneumonia and a 
bronchoalveolar lavage revealed the presence of an acute 
purulent inflammatory response suggesting that the yeasts 
present might be associated with an invasive process rather 
than mere colonization.  These X-rays, and earlier chest X-
rays, did not show the existence of an interstitial lung 
disease or calcified pleural plaquing, which are the 
hallmarks of asbestos-related disease, but other conditions 
were diagnosed such as arteriosclerotic cardiovascular 
disease with pulmonary hypertension and pneumonia.

The veteran died on September [redacted], 1988.  The appellant was 
married to the veteran at the time of his death.  At the time 
of the veteran's death, he was not service connected for any 
disability.  As indicated previously, the veteran's 
certificate of death shows that he died from sepsis due to 
pneumonia.  Renal failure was listed as an other significant 
condition contributing to death but not related to the cause 
of death.  No autopsy was performed.

The veteran's service medical records are negative for any 
evidence of treatment for a lung or renal disorder.  The 
appellant claims that the veteran was hospitalized for six 
weeks for catarrhal or "cat" fever at a naval hospital 
located in Rhode Island in 1942.  Catarrhal is defined as an 
inflammation of the mucous membrane with increased flow of 
mucous or exudate; and thus it is not a pulmonary disorder.  
See Stedman's Medical Dictionary 291 (26th ed.1995).  The 
veteran's personnel records show that he entered service on 
December 19, 1942 and was sent to Navy's Davisville, Rhode 
Island, training center and that he was later transferred for 
duty, on January 27, 1943, to the 72d Naval Construction 
Battalion in Williamsburg, Virginia.  Thus, it was not 
possible for the veteran to be hospitalized for six weeks in 
1942.  Moreover, the only hospitalization shown in the 
veteran's service medical records was for varicocele (a 
genitourinary system, not a pulmonary, disease) from July 1 
to July 5, 1943.  The veteran's November 1945 separation 
examination report shows normal clinical findings for his 
nose, sinuses, thorax, and respiratory and genitourinary 
systems.

The appellant claims that the veteran was treated for a lung 
disorder at the Tampa VA Medical Center in 1946; however, as 
noted above, this facility was not opened until 1972 and 
efforts to obtain treatment records for the Bay Pines VA 
Medical Center for that time period have been unsuccessful.  
But the Board notes that the veteran's personnel records 
contain a note dated November 16, 1945, referring him for 
treatment to have his tonsils removed.  This also is not a 
pulmonary disease.  A July 1988 Stephens County Hospital 
report reveals that the veteran's lungs were clear to 
auscultation and percussion and a portable chest X-ray showed 
no active infiltrate in either lung but there were prominent 
pulmonary vascular marking suggestive of pulmonary 
hypertension.

Thus, there is no service or post-service medical evidence of 
a pulmonary or renal disorder until the late 1980s.  
Moreover, there is no medical opinion on file concerning the 
cause of death, which indicates that the veteran's demise was 
due to military service.  His terminal Emory University 
Hospital report shows that the veteran had a history of 
myocardial infarction, in December 1986, and that he 
sustained a second myocardial infarction, on July 14, 1988, 
and 10 days later was rehospitalized with acute chest pain 
and probable extension of his earlier infarction.  He was 
informed during that hospitalization that he had had a 
"relapse" of his pneumonia and was discharged on oral 
antibiotics.  On admission at Emory, on August 24, 1988, a 
chest X-ray showed active pneumonia.  His pneumonia 
progressed to adult respiratory distress syndrome status and 
from that point on, the veteran took a downward turn and 
became unresponsive to multiple aggressive modalities for 
both his renal and pulmonary situations.  He did not respond 
and eventually expired on September [redacted], 1988. 

In essence, there is no evidence of a pulmonary or renal 
disorder in service, or within one year of service discharge 
as he was not diagnosed with one until many years after.  
There also is no competent medical diagnosis of an asbestos-
related disease.  There is no competent medical evidence 
linking the veteran's fatal condition to his period of 
service (to include due to exposure to asbestos) or otherwise 
relating the veteran's death to his period of service.  

The only remaining evidence the appellant has submitted that 
supports her claim are her own statements, asserting that the 
veteran's exposure to asbestos in service caused or 
contributed to his death.  She, as layperson, with no 
apparent medical expertise or training, are not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, her 
statements do not establish the required evidence needed, 
that is, a nexus between the veteran's service and his 
service-connected disability and his death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


